*196Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered April 3, 2000, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree, and sentencing him, as a second felony offender, to a term of 15 years to life, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]). Defendant was not insulated from impeachment concerning his prior drug conviction, which bore directly on his credibility and was not unduly prejudicial.
The court properly denied defendant’s suppression motion without a hearing. In his initial suppression motion, defendant failed to allege sufficient facts to establish standing to challenge the admissibility of a discarded bag. The court properly exercised its discretion in denying his renewal motion, since he did not establish any reason for omitting the newly asserted facts from his original motion (see People v Ruth, 260 AD2d 296 [1999], lv denied 93 NY2d 929 [1999]; Foley v Roche, 68 AD2d 558, 568 [1979]), and since, in any event, he failed to rebut the People’s abandonment theory (see People v Velez, 281 AD2d 311 [2001], lv denied 96 NY2d 908 [2001]). To the extent that defendant is claiming that he is entitled to suppression of evidence on the basis of trial testimony, that claim is unavailing (People v Abrew, 95 NY2d 806, 808 [2000]). Concur—Tom, J.P., Saxe, Ellerin, Lerner and Gonzalez, JJ.